     Case 1:17-cv-00241-AW-GRJ Document 146 Filed 04/27/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

MARK MANN,

        Plaintiff,
v.                                        Case No.1:17-cv-00241-AW-GRJ

DR. C. CALDERON, et al.,

        Defendants.


                          NOTICE OF APPEAL

        APPELLANT/PLAINTIFF, MARK MANN, by and through the

undersigned counsel, files this Notice of Appeal of the Judgment [Doc.145]

entered March 30, 2021, by the Honorable Jessica J. Lyublanovits, Clerk of

Court, as to Defendant Dr. C. Calderon. The above-named appellant/plaintiff

hereby appeals to the United States Court of Appeals for the Eleventh Circuit

from the above-stated Judgment.

        I HEREBY CERTIFY that on April 27, 2021, a true and correct copy of

the foregoing Notice of Appeal was electronically filed using the CM/ECF

system which will send Notice of Electronic Filing to Gregg A. Toomey, Esq.,
     Case 1:17-cv-00241-AW-GRJ Document 146 Filed 04/27/21 Page 2 of 2




of     the   Toomey   Law   Firm,   Attorneys   for   Defendant,    Email:

gat@thetoomeylawfirm.com and hms@thetoomeylawfirm.com..

                                     Respectfully submitted,

                                     /s Gary Lee Printy
                                     GARY LEE PRINTY
                                     FL BAR ID NO. 363014
                                     GARY LEE PRINTY ATTORNEY AT LAW
                                     1804 Miccosukee Commons Drive,
                                     Suite 200
                                     Tallahassee, Florida 32308-5471
                                     Telephone (850) 877-7299
                                     FAX (850) 877-2211
                                     Email: attygaryprinty@gmail.com

                                     Attorney for Appellant/Plaintiff
                                     MARK MANN




                                     2
